DETAILED ACTION
This Office action is in response to the Request for Continued Examination and Amendment filed on 17 May 2022.  Claims 1-10 are pending in the application.  Claims 11-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al., US 2020/0091309, of record.
With respect to claim 1, Lin et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1-8A, comprising: 
providing a substrate 102 (see Figs. 2A and 2B); 
forming a plurality of fins 106a and 106b spaced apart on the substrate 102 (see Figs. 2A and 2B); 
forming a dummy gate structure 122/124/110 across the plurality of fins 106a and 106b and on the substrate 102 (see Figs. 2A, 2B and 3); 
forming a first sidewall spacer 132 on a sidewall of the dummy gate structure 122/124/110, wherein a top of the first sidewall spacer 132 is coplanar with a top of the dummy gate structure 122/124/110 (see Fig. 2A); 
forming an interlayer dielectric layer 134 on the substrate 102 and the fins 106a and 106b to fill up a gap between adjacent fins and cover a lower portion of a sidewall of the first sidewall spacer 132, wherein a top of the interlayer dielectric layer 134 is lower than the top of the first sidewall spacer 132 and higher than a top of the plurality of fins 106a and 106b (see Figs. 2B and 3 and paragraphs [0031]-[0032] and [0039]); and 
forming a second sidewall spacer 138 directly on the interlayer dielectric layer 134 and directly on and covering a remaining portion of the sidewall of the first sidewall spacer 132, wherein the top of the second sidewall spacer 138 is coplanar with a top of the first sidewall spacer 132 and the top of the dummy gate structure 122/124/110, and the interlayer dielectric layer 134 isolates the second sidewall spacer138 from the plurality of fins 106a and 106b (see Fig. 4 and paragraph [0040]), see Figs. 2A, 2B, 3 and 4 and paragraphs [0015]-[0024] and [0029]-[0040]. 
 
    PNG
    media_image1.png
    593
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    769
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    792
    media_image3.png
    Greyscale


With respect to claim 2, in the method of Lin et al., the first sidewall spacer 132 includes a single-layer structure or a stacked-layer structure, see Fig. 2A.  
With respect to claim 3, in the method of Lin et al., the first sidewall spacer 132 is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, see paragraph [0031].  
With respect to claim 4, in the method of Lin et al., thickness of the first sidewall spacer 132 is about 3 nm to about 8 nm, see paragraph [0031].  
With respect to claim 5, in the method of Lin et al., 14Attorney Docket No.: 00158.0673. OUSthe second sidewall spacer 138 includes a single-layer structure or a stacked-layer structure, see Fig. 4 and paragraph [0040].  
With respect to claim 6, in the method of Lin et al., the second sidewall spacer 138 is made of a material including silicon nitride, silicon oxide, silicon oxycarbide, silicon oxynitride, or a combination thereof, see paragraph [0040].  
With respect to claim 8, in the method of Lin et al., the interlayer dielectric layer 134 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0031].  
With respect to claim 9, in the method of Lin et al., forming the interlayer dielectric layer includes: forming an initial interlayer dielectric layer on the substrate 102 and the fins 106a and 106b, and on the sidewall of the first sidewall spacer 132 (see Fig. 2A and paragraphs [0031]-[0032]), wherein the initial interlayer dielectric layer has a top coplanar with the top of the first sidewall spacer 132 (see Fig. 2A); and etching back the initial interlayer dielectric layer to form the interlayer dielectric layer 134 having the top lower than the top of the first sidewall spacer 132 (see Fig. 3 and paragraph [0039].  
With respect to claim 10, the method of Lin et al. further includes forming a source/drain region 112 in the fins on both sides of the dummy gate structure; and 15Attorney Docket No.: 00158.0673. OUSforming conductive plugs 142 over the source/drain region 112, see Figs. 1 and 12.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shu et al., US 2020/0303247, newly cited.
Shu et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1, 2A-8A, comprising: 
providing a substrate 102, see Fig. 2A; 
forming a plurality of fins 104 spaced apart on the substrate 102, see Figs. 1 and 2A; 
forming a dummy gate structure 108 across the plurality of fins 104 and on the substrate 102, see Figs. 1 and 2A; 
forming a first sidewall spacer 112 on a sidewall of the dummy gate structure 105, wherein a top of the first sidewall spacer 112 is coplanar with a top of the dummy gate structure102, see Fig. 2A; 
forming an interlayer dielectric layer 126 on the substrate 102 and the fins 104 to fill up a gap between adjacent fins 104 (see Fig. 4A) and cover a lower portion of a sidewall of the first sidewall spacer 112 (see Figs. 4A and 4B), wherein a top of the interlayer dielectric layer 126 is lower than the top of the first sidewall spacer 112 and higher than a top of the plurality of fins 104, see Figs. 5A and 5B; and 
forming a second sidewall spacer 134 directly on the top of the interlayer dielectric layer 126 (see Figs. 7A, 7B, 8A, and 8B), and directly on and covering a remaining portion of the sidewall of the first sidewall spacer112 (see Figs. 8A and 8B), wherein the top of the second sidewall spacer 134 is coplanar with a top of the first sidewall spacer 112 and the top of the dummy gate structure 108, and the interlayer dielectric layer 126 isolates the second sidewall spacer 134 from the plurality of fins 104, see Figs. 8A and 8B.  
With respect to claim 2, in the known method of Shu et al., the first sidewall spacer 112 includes a single-layer structure or a stacked-layer structure, see Fig. 2A and paragraphs [0017]-[0018].  
With respect to claim 3, in the known method of Shu et al., the first sidewall spacer 112 is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, paragraphs [0017]-[0018].    
With respect to claim 5, in the known method of Shu et al., the second sidewall spacer includes a single-layer structure or a stacked-layer structure, see Figs. 7A, 7B, 8A, and 8B and paragraphs [0027]-[0028].  
With respect to claim 7, in the known method of Shu et al., a thickness of the second sidewall spacer 134 is about 2 nm to about 6 nm, see paragraph [0028].  
With respect to claim 8, in the known method of Shu et al., the interlayer dielectric layer 126 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0031].  
With respect to claim 9, in the known method of Shu et al., forming the interlayer dielectric layer includes: forming an initial interlayer dielectric layer 126 on the substrate 102 and the fins 104, and on the sidewall of the first sidewall spacer 112 (see Figs. 4A and 4B), wherein the initial interlayer dielectric layer 124 has a top coplanar with the top of the first sidewall spacer 112 (see Fig. 4A and 4B); and etching back the initial interlayer dielectric layer 126  to form the interlayer dielectric layer 126 having the top lower than the top of the first sidewall spacer 112, see Figs. 5A and 5B.  
With respect to claim 10, the known method of Shu et al. further includes forming a source/drain region 110 in the fins on both sides of the dummy gate structure; and forming conductive plugs 146 over the source/drain region, see Fig. 13A and paragraphs [0015], [0020], and [0037].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2020/0091309, of record, as applied to claim 1 above.
Lin et al. is applied as above. Lin et al. lacks anticipation only of a thickness of the second sidewall spacer 138 being about 2 nm to about 6 nm. Lin et al. disclose that the thickness of the second sidewall spacer 138 is between about 10 nm to about 30 nm (the thickness of the second sidewall spacer 138 is equivalent to the depth D1, see paragraph [0030]). Applicant’s claimed upper limit of “about 6 nm” is deemed obvious in light of the lower limit of “about 10 nm” disclosed by Lin et al. Moreover, the thickness of the second sidewall spacer 138 in the known method of Lin et al. would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. The thickness of the second sidewall spacer is not deemed to patentably distinguish Applicant’s claimed fabrication method from the known fabrication method of Lin et al.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al., US 2020/0303247, newly cited, as applied to claims 1 and 5 above.
Shu et al. is applied as above. Although Shu et al. disclose that the second sidewall spacer 134 can be made of a dielectric oxide-containing compound or nitride-containing compound (see paragraph [0028], Shu et al. do not expressly disclose the second sidewall spacer is made of a material including silicon nitride, silicon oxide, silicon oxycarbide, silicon oxynitride, or a combination thereof.  However, in light of the teaching of Shu et al. that the second sidewall spacer 134 can be made of a dielectric oxide-containing compound or a nitride-containing compound (see paragraph [0028], it would have been obvious to the skilled artisan to choose a material such as silicon nitride, silicon oxide, silicon oxycarbide, or silicon oxynitride to make the second sidewall spacer 134 from in the known method of Shu et al., since these are well-known dielectric oxide-containing compounds and nitride-containing compounds.
With respect to claim 4, Shu et al. lacks anticipation of a thickness of the first sidewall spacer 112 being about 3 nm to about 8 nm. However, the thickness of the first sidewall spacer 112 in the known method of Shu et al. would have been an obvious processing parameter to optimize and clearly ascertainable through routine experimentation. The thickness of the first sidewall spacer 112 is not deemed to patentably distinguish Applicant’s claimed fabrication method from the known fabrication method of Shu et al.
  
In light of Applicant’s Amendment, the rejection of claims 1-5 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., US 2014/0110798, has been withdrawn.

Response to Arguments
Applicant's arguments filed 17 May 2022have been fully considered but they are not persuasive. Applicant has argued that Lin et al. do not teach "forming an interlayer dielectric layer on the substrate and the fins to fill up a gap between adjacent fins and cover a lower portion of a sidewall of the first sidewall spacer, wherein a top of the interlayer dielectric layer is lower than the top of the first sidewall spacer and higher than a top of the plurality of fins; and forming a second sidewall spacer directly on the top of the interlayer dielectric layer, and directly on and covering a remaining portion of the sidewall of the first sidewall spacer, wherein the top of the second sidewall spacer is coplanar with a top of the first sidewall spacer and the top of the dummy gate structure, and the interlayer dielectric layer isolates the second sidewall spacer from the plurality of fins" as recited in claim 1. As pointed out in the rejection above, the interlayer dielectric layer 134 would be deposited on the perspective view of the semiconductor device shown in Fig. 1. Therefore, the interlayer dielectric layer 134 would fill the gaps between adjacent fins 106a and 106b, see Fig. 1 below.

    PNG
    media_image1.png
    593
    804
    media_image1.png
    Greyscale

The interlayer dielectric layer 134 would also cover a lower portion of the sidewall of the first sidewall spacer 132, as shown in Fig. 2A below.

    PNG
    media_image2.png
    620
    769
    media_image2.png
    Greyscale

As shown in Fig. 3, a top of the interlayer dielectric layer 134 is lower than the top of the first sidewall spacer 132 and higher than a top of the plurality of fins 106a. 
Lin et al. further teach forming a second sidewall spacer directly on the top of the interlayer dielectric layer, and directly on and covering a remaining portion of the sidewall of the first sidewall spacer, wherein the top of the second sidewall spacer is coplanar with a top of the first sidewall spacer and the top of the dummy gate structure, and the interlayer dielectric layer isolates the second sidewall spacer from the plurality of fins, as shown in Fig. 4 below.



    PNG
    media_image3.png
    612
    792
    media_image3.png
    Greyscale

Therefore, the amendments made to independent claim 1 fail to patentably distinguish Applicant’s claimed fabrication method from the prior art fabrication method of Lin et al. Therefore, the rejection of the pending claims over Lin et al. has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822